By the Chancellor.

The 59th section of the act concerning the High Court of Chancery,(a) regulating ap*13peals in vacation, expressly authorises the Judge to grant them, under certain circumstances; and until the act of 1797,(a) appeals were not granted upon interlocutory decrees; and then, by the terms of that act, not by the Judge in vacation, but by the Court. By the act of 1806, ch. 23. sect. 2.(b) no appeals shall be granted hereafter until a final decree, unless the Court (not the Judge) shall think it necessary to prevent a change of property: — and it is clear, that a power given to the Court is not necessarily given to the Judge in vacation. It is equally so, that he can have no other power in vacation than what is given him by law. Since, therefore, in the case of final decrees, the Judge in vacation is authorised to grant appeals ; and, in case of interlocutory decrees, the Court may, to prevent a change of property; it is deemed a clear case, that the Judge cannot, in vacation, grant an appeal from an interlocutory decree.
Appeal denied.

 Rev. Code, 1 vol. p. 68.


 Ibid. p. 375. ch. 223-sect. I.


 Sess. Acts, p. 14.